Citation Nr: 1220477	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-00 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 1987 and from November 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  During the November 2011 hearing, the Veteran appears to have raised the issue of whether a tissue abnormality, apparently a cyst near the hyoid bone that was surgically removed sometime on or after September 2009, is due to service.  As RO has not adjudicated any claim involving this condition it is therefore not before the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  This matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is necessary in this case so that VA can afford the Veteran an adequate medical examination, one that includes a medical opinion, with regard to his claim of entitlement to service connection for a skin rash.  

The Veteran has testified that he first developed a skin rash during service in Kuwait / Saudi Arabia, that it was tentatively diagnosed as insect bites, and that it has been chronic since service.  February 1991 service treatment records document that he was treated for a rash.  A corpsman provided a first assessment of numerous papules, etiology unknown.  A physician provided an assessment of insect bites.  The Veteran also testified that during service the rash "dissipated" but months after he returned from the Persian Gulf "things reappeared."  He testified that he did not make any association until after the rash had remained for several years.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be presumed for Persian Gulf veterans' undiagnosed illnesses, medically unexplained multisymptom illnesses, and any diagnosed illness that the Secretary of Veterans Affairs determines in certain regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(West 2002 & Supp. 2011).  

VA has a statuary duty to assist a claimant in developing a claim for VA benefits.  38 U.S.C.A. § 5103A (West 2002).  Under certain conditions, this includes providing a medical examination and obtaining a medical opinion.  38 U.S.C. § 5103A(d).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In December 2008, VA afforded the Veteran an examination by a dermatologist.  The dermatologist indicated that he had not reviewed the Veteran's claims file but did obtain a history of the condition from the Veteran.  The examiner documented that perifollicular papules, 1 to 3 mm in diameter, were present over the Veteran's torso and upper extremities.  The examiner diagnosed folliculitis, nonspecific.  He did not provide any opinion as to whether the skin condition that the Veteran now has is the same condition he had in February 1991, and, if so, whether it is a chronic condition.  

"Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the instant case, VA provided an examination but did not obtain a medical opinion.  

Given the Veteran's testimony, what was shown on the December 2008 examination, and what was shown in the February 1991 treatment records, VA has a duty to provide an examination that includes an expert opinion as to whether the Veteran's current skin condition had onset during service and is a chronic condition.  This must be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, ensure that the Veteran is scheduled for a VA examination by a dermatologist.  The claims file, including any pertinent evidence contained in the electronic portion of the claims file ("virtual VA") must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must interview the Veteran in conjunction with the examination, and in providing the requested opinion must take into consideration what is recorded in the claims file and the Veteran's statements.  The examiner must provide a rationale (explanation) to support whatever conclusion he or she reaches.  The examiner is asked to provide an expert opinion as to the following:  Whether it is at least as likely as not (a 50 percent or greater probability) that the skin condition that the Veteran has now, or was present at the time of the December 2008 examination, is the same skin condition that he had in February 1991 (as documented in the service treatment records), and if, so, whether it is at least as likely as not (a 50 percent or greater probability) the skin condition is chronic.  

3.  After conducting any additional development deemed necessary, the RO/AMC must then readjudicate the Veteran's claim of entitlement to service connection for a rash, including under all theories of entitlement, to include as due to an undiagnosed illness.  If any benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

